DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to Claim 2, it is unclear is there is a first and second coefficient set, meaning there is a set (quantity of two) first and second coefficients, or if the first and second coefficients are set according to an available water amount in the cap.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2007/0257956 to Akase et al. “Akase.”
With regard to Claim 1, Akase teaches  (fig. 1) a liquid ejecting apparatus (11) [0027] comprising:
a liquid ejecting head (19) that ejects a liquid containing a humectant and water from a nozzle (20) [0029-0030];
	a cap (23) configured to form a closed space to which the nozzle (20) opens [0033]; and
	a controller (40) that controls the liquid ejecting head [0037], wherein
	the controller includes
	a calculation unit (40) that calculates an available water amount obtained by subtracting a water amount absorbed by the humectant from a water amount in the liquid [0047-0048], and
	a discharge controller (40) that forcibly discharges the liquid from the nozzle into the cap [0009], wherein
	the calculation unit calculates an available water amount in the cap, which is the available water amount of the liquid in the cap, based on an amount of the liquid discharged from the nozzle into the cap [0009, 0087 and 0101], and wherein
	when the available water amount in the cap is smaller than a preset initial available water amount, the discharge controller discharges the liquid of an amount, the amount including, as the available water amount, an amount obtained by multiplying a difference between the available water amount in the cap and the initial available water amount by a predetermined coefficient larger than one [0008-0009 and 0024-0025].
	With regard to Claim 3, Akase teaches  wherein the discharge controller forcibly ejects the liquid from the nozzle into the cap by ejecting the liquid from the liquid ejecting head (abstract).
With regard to Claim 4, Akase teaches   further comprising: a suction mechanism (30) that sucks the liquid from the nozzle through the closed space, wherein
when the suction mechanism sucks the liquid from the nozzle, the calculation unit calculates an available water amount in the cap after suction based on a plurality of parameters including an amount of the liquid in the cap before suction, the available water amount contained in the liquid in the cap before suction, an amount of the liquid discharged from the nozzle with suction, and the available water amount contained in the liquid discharged from the nozzle [0014, 0034 and 0090].
With regard to Claim 6, Akase teaches wherein the controller further includes

an opening time measurement unit that measures an opening time during which the cap is opened each time the cap is opened, a closing time measurement unit that measures a closing time during which the cap is closed to form the closed space each time the cap is closed, and a cumulative time measurement unit that measures a cumulative opening time, which is a cumulative amount of the opening time, and wherein the calculation unit calculates an available water amount in the cap based on a measurement result by the opening time measurement unit, a measurement result by the closing time measurement unit, and a measurement result by the cumulative time measurement unit [0010-0011 and 0058-0064].
	With regard to Claim 8, Akase teaches a method of maintaining a liquid ejecting apparatus including 	a liquid ejecting head that ejects a liquid containing a humectant and water from a nozzle [0029-0030], and
	a cap configured to form a closed space to which the nozzle opens [0033], the method comprising:
	calculating an available water amount in the cap obtained by subtracting a water amount absorbed by the humectant from a water amount in the liquid in the cap based on an amount of the liquid discharged from the nozzle into the cap [0047-0048]; and
	when the available water amount in the cap is smaller than a preset initial available water amount, forcibly discharging, from the nozzle into the cap, the liquid of an amount, the amount including, as an available water amount obtained by subtracting an amount of water absorbed by the humectant from a water amount in the liquid, an amount obtained by multiplying a difference between the available water amount in the cap and the initial available water amount by a predetermined coefficient larger than one [0008-0009 and 0024-0025].

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The primary reason for the allowance of Claim 2 is the inclusion of the limitations wherein the predetermined coefficient includes a first coefficient and a second coefficient set according to an available water amount in the cap, and wherein the first coefficient set when the available water amount in the cap is small is larger than the second coefficient set when the available water amount in the cap is large.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claim 5 is the inclusion of the limitations when the humectant amount exceeds the predetermined amount, the amount of the liquid contained in the liquid container is less than the predetermined threshold value, and it is required to suck the first suction amount of liquid, the suction controller causes the suction mechanism to perform a second suction operation of sucking a second suction amount of liquid smaller than the first suction amount of liquid a plurality of times.  It is these features found in the claim which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claim 7 is the inclusion of the limitations wherein the calculation unit calculates, based on the elapsed time, a cumulative water permeation amount, which is a cumulative amount of water permeating from an inside of the cap to an outside of the cap, to calculate an available water amount in the cap based on the calculated cumulative water permeation amount.  It is these features found in the claim which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2019/0100012 discloses a liquid jetting apparatus including: a liquid jetting head; a cap; a switching mechanism configured to perform switching of a state of the cap between a capping state and an uncapping state; a timer; a purge mechanism; and a controller. The controller performs: calculating a value of a capping-time parameter; and measuring a capping time with the timer. In a case that a purge condition regarding the capping time and the value of the capping-time parameter is satisfied, the controller causes the purge mechanism to perform a purge, and then causes the liquid jetting head to perform a jetting operation.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853